DETAILED ACTION
This action is responsive to the Applicant’s response filed 12/07/21.
As indicated in Applicant’s response, claims 1, 6-7 have been amended, claim 3 cancelled.  Claims 1-2, 3-7 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sale et al, USPubN: 2012/0297370 (herein Sale) in view Elliott et al, USPubN: 2013/0262936 (herein Elliott) and Muthukumsarasamy et al, USPubN: 2015/0261596 (herein Mtk_sarasamy), further in view of Peacock et al, USPubN: 2010/0251219 (herein Peacock) and Addison et al, USPubN: 2018/0024876 (herein Addison) and Williams, USPubN: 2004/0148594 (herein Williams).
	As per claim 1, Sale discloses a call stack acquisition device configured to 
	acquire, from a memory of a computer or a memory dump (para 0011; crash dump - para 0012) in which a status of the memory is saved, a call stack (para 0021; para 0017) of a function (para 0012-0013) that is executing an application process running on the computer, 
	the call stack acquisition device comprising: a memory; and a processor coupled io the memory and programmed to execute a process comprising:
	extracting, from a stack area (Fig. 1-2) of the function (return values to the calling function for that stack frame - para 0012; para 0013) whose call stack (application’s stack - para 0012; application’s stack - para 0021) is to be acquired ina memory space of the application process, possible return addresses (return address is located - para 0014; every possible return address found- 
	analyzing a control flow (see Note1) representing a flow of control configured by a branch (e.g. branch -Fig. 1; para 0022-0023) in a function that is called by the function call command right before (step 101 - Fig. 1; if the address is within a function - para 0025; DWARF branch, step 103, Fig. 1 - Notel: stack traversal using stack pointer and program counter unwinding a stack via looking upward if a branch is registered --as compiler’s debug info-- prior to a current return address reads on analyzing a control flow for a function that is called right before the command represented by a given return address among each or all possible return addresses - para 0028) the command represented by each (see Note1) of the possible return addresses and, 
	when there is a route reaching (e.g. offset and stack pointer from the return program counter location- para 0025; offset - para 0014, 0024; step 109 - Fig. 1) a command currently being executed in the control flow, determiming that the possible return address is a return address (Note2: offset being found/identified to correlate stack pointer (SP) for a function stack with a current return address location on basis of upward tracking of a branch - step 108, 109 - Fig. 1 - reads on determining reachability in the sense that a possible return address has been actually realized with a corresponding call - upward in the stack - being executed in terms of an executed and returned function which sets the stack pointer (SP) back to the top of the stack as construed from the offset information - see when a function is called, the SP is adjusted to the top of the stack ... called function doesn’t overwrite data that the current function intends to use - para 0005 - that is, Note3: reads on possible return address determined as not a true and consumated return address, since only a recognition of actual change in both a program counter (PC) and a stack pointer - per an adjusted offset therefrom relative to a current return location -para 0014 - indicates address reachability from its function, as this contributes to reconstruct the stack - para 0025 - for a function after a crash - see para 0011-0012) and, 
	when there is not the route, determining that the possible return address 1s not the return address (see Note3), wherein
	A) Sale does not explicitly disclose call stack acquired from memory as 
	acquiring call stack of a thread that is executing an application process and extracting from a stack area of the thread whose call stack is be acquired, possible return addresses in a feasible region of the memory space.
	Memory fault or crash dump as information preserve to post-mortem analysis per Sale entails that program or application execution crash with data dump can occur with a variety of execution types, like program code function, calls by virtual software and thread execution. In fact, acquiring stack information subsequent to a crash dump is shown in Mtk_sarasamy and Elliott method.
	Mts_sarasamy discloses traversing a call stack as part of a crash report process in which the reporting (by a crash handler) identifies call chain of functions invoked at the time of the crash involving a victim thread (para 0004, para 0015-0016; thread identifier - para 0021) using service of thread management environment (para 0017; Fig. 1)
	Elliott also discloses a post-crash situation (para 0020) and reconstruction of present state of the program thread on basis of call and data stack (para 0026, 0032) in terms of constructing stack signatures (claim 23, pg. 5; para 0042) subsequent to an abnormal termination, to describe path and events leading to the current thread state at the time of the crash(para 0010; 0021; Fig. 2-3 ) to relate specific return addresses to the code to which those addresses belong (para 0023)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement post memory dump analysis and use of stack trace in Sale so that validation of return addresses via scanning a history call stack would be perform learning, reporting of a crash on basis of return addresses extraction which results from step of acquiring from memory a call stack of a thread that is executing an application process (prior to the abnormal termination or crash), and extracting from a stack area of the thread whose call stack is be acquired, one or more possible return addresses in a feasible region of the memory space; because
	application being terminated abnormally can include threaded program or runtime of a thread code and use of call track tracing to validate return address collected from the tracing would enable to reconstruct state of of the call chain of threaded execution right before the advent of a crash, where large threaded program laden with computation-intensive code which, when terminated abruptly, entails a significant payload and amount of memory dump, non-deterministic code behavior and undefined references/memory indirection which would require a much higher level complexity for post-mortem analysis such as using call stack tracing, a method which in absence of consolidated information by a compiler and stack pointer information runtime, can be employed as a way to alleviate the complex task of impart meaning to code flow being interrupted in the effort for reconstructing code flow behavior prior to a crash, e.g. to systematically correlate the amount of realized thread calls or unrealized thread calls (caused by the sudden crash) respective to return information (i.e. return addresses) collected and extracted from crash dump.
	B) Nor does Sale explicitly disclose wherein the extracting includes	
	receiving, as an input, a virtual memory space in which the thread whose call stack is to be created runs, and specifying the stack area, the virtual memory space including both a live memory of a running computer and the mernory dump enabling reproduction of the virtual memory space
	Dump information and corresponding state thereof is shown in diagnostic information in Addison’s multi-threaded environment (see Abstract), where state of working memory in terms of virtual storage is structured within a core dump to tailor diagnosis (para 0009, 0020-0021), the structuring of discrete thread information including for each call stack pointer and relevant memory space occupied, address range, link register, offset, error indication and name (para 0024-0027), task number and virtual address space for the pertinent task control block and status, based on which for a dump formatter (para 0028-0029) to determine correlation of resources with runtime state or data incurred from the space/resources under investigation. Hence, extracted input for diagnosis to correspond entries of discrete threads call stacks pertinent to running tasks and related portions of memory space of a dump environment (*) as virtual memory under investigation is recognized.
	Peacock discloses information from virtual machines runtime memory space as input supplied into a user of a trace engine and debug tool (para 0024) to form a target state info object, including hash map entry structure to correspond each target object to its run state, the mapping to serve as state information for the dump analysis (para 0033-0034) investigating heap behavior; including saved state of stack as a VM enters a method (para 0038) constituting an action StackSavedState in the flow context of (open/close) a inputstream execution, according to which each target object (“savedstate” of a triggered action) is associated a “dumpsavedstate” (para 0039), the target object thereof saving java stack of the VM and corresponding dumpsavedstate as input into a subsequent user-based trace engine (Fig. 2-3); hence input obtained from virtual memory space specifying live memory of a running entity associated with a call stack as saved information compled to memory dump (**) supportive of reproduction of a Java Virtual memory behavior is recognized.
	Therefore, based on saved stack analytic coupled with post-mortem study of virtual environment and/or heap behaviour in correlation to running threads and/or dumped information, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement investigation of stack information subsequent to a crash dump per a post-mortem investigation by Sale so that the virtual memory extracting would be based on receiving, as an input, a virtual memory space in which the thread whose call stack (as per Addison and Peacock) is to be created runs and specifying the stack area the virtual memory space - as per Addison and Peacock - including both a live memory of a running computer and the memory dump- as per (*) and (**) from above - enabling reproduction of the virtual memory space; because
	information received into a post-mortem analytic context is purported to correlate the last runtime saved state of a running application or task at specific time point at which a task or thread execution enters a function or incurred a unexpected event along the course of virtual code behavior , its corresponding memory space and object heap (as set forth above) such that consolidating diagnosis from saved state input or memory space (e.g. virtual memory as set forth above) on basis of formatted information (stack state) in which an entity is expected to be running (range, location and address entry/exit) in relevance to memory space collected from dump would enable mapping of particular memory portions at which a virtual code enters or executes being reflective from the saved stack state, for a given condition or error to be investigated with precise context of the executing
entity construed from a corresponding save stack state; e.g. diagnostic formatted structure on basis of input specifying the stack area the virtual memory space including both a live memory of a running computer and the memory dump enabling reproduction of the virtual memory space as set forth above, as per Peacock’s corrlated dumpsaved state with VM stack state, and Addison’s entries of discrete threads call stacks in terms of possible errors to be matched with locations or behavior of memory dump.
	C) Nor does Sale explicitly disclose wherein 
	the analyzing receives a command poimter representing the command currently being executed as an input, and specifies the command currently being executed using the command pourter, the command currently being executed being a last command that the thread was executing before a call stack acquisition process.
	Call stack analysis tool in Sale observes post-crash candidate functions indicative of earlier calls or returns from a corrupted state of a call stack to isolate calls being performed when the crash occurred to determine where source of the problem lies (para 0017).  Further, stack analysis relies on offset associated with latest stack pointer assigned to each time a function is being invoked to determine possible function returns location as part of the trace block (para 0024), as a newly call added to a down growing stack requires pointer (or SP) adjustment to indicate top position of this latest function (e.g. when another function is called, the SP is adjusted to the top of the stack ... stack grows down - para 0005); hence a pointer indicative of start of a function call or command (***) and possible offsets positions helping a post-crash stack tracing to isolate a last call being invoked and possible return points therefrom when the crash occurred is recognized.
	Stack reconstruction is also shown in Williams (para 0039) as recording information associated with caller in a call stack, including recorded instruction pointer from which the function caller at the top of the call stack may be ascertained (para 0036); hence use of pointer information recorded for stack reconstruction in terms of pointer to ascertain top of the stack as being the current caller function thereby to unwind its corresponding frame (para 0002) is recognized.
	For instance, use of stack pointer to trace thread victim associated with a reported crash is shown in Mts_sarasamy, where a crash handler process (para 0024-0025) walks the call stack using stack pointer information associated with a given added function (step 603, 604, step 607, find blamed function 610 – Fig. 6; para 0028), the SP used to retrieve a corresponding frame per a walk down mechanism (para 0021) identifying potential return addresses underlying the latest function added to a frame (each frame contains a reference SP - para 0020), where a fault candidate function can be identified (Fig. 6) from a incorrect return address (RA) by the crash handler retrieving expected information of a function frame from the top pointer (e.g. function f5, f4, f3,f2, f1 pointed to by a SP in accordance to a downward expanding stack – Fig. 4) to its corresponding stack bottom (para 0028)
	Thus, crash analysis using call stack handler that receives stack pointer as reference information as input for each function frame thereby to be tracked down in accordance to expected return addresses (for that function) with identification of a guilty function (of a crash victim) per the crash hanlder and frame analysis in Mts_sarasamy discloses pointer information as input into a frame by frame analyzer by which a last function invocation pointed to by the pointer supports the analyzer in identifying a corresponding faulty frame.
	Therefore, based on use of the dynamic downward growing of a calll stack and pointer information assigned to each newly added function on top of the stack, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement crash analyzer process associated with function command with effect of receiving a command pointer representing the command (function call – as per Williams) currently being executed as an input to the analyzer or crash handler as per Mts_sarasamy via use of SP adjusting(as per ***), in the sense that the analyzer can specify the command currently being executed using the command pointer (as per Mts_sarasamy downward analysis of a function frame), the command currently being executed being a last command – as per the call chain traversal per Mts_sarasamy blamed function identification - that the thread was executing before a post-crash call stack acquisition process; because
	each added command (or invoked function) onto a downward growing call stack is structured with a dynamically assigned top pointer and consolidated downward in a frame with a corresponding information such expected return address at the bottom of the frame, and using the top pointer as reference by a stack or crash analyzer to visit each call frame and verify on state of the return address such as set forth above, would enable a post-crash analyzer with frame-by-frame traversal, top down analyzing of each frame provided for a corresponding function or latest command call being pointed to by the down growing stack expansion, the per-frame analytic thereby enabling the analyzer to derive proper return addresses for a function call as expected by its stack frame configuration, and otherwise identifying inproper return address or faulty frame corruption; i.e. on basis pointer input indicative of the last pointed-to function being visited by the call stack analysis.
	As per claim 2, Sale discloses (call stack acquisition device according to claim 1), wherein the extracting specifies the stack area (para 0005, 0014; offset from the stack pointer -para 0024; by looking at the offset from the stack pointer, reconstruct the stack for the function usign the stack pointer - para 0025; previous SP 108 - Fig. 1) using a stack pointer.
	As per claim 4, Sale discloses (device according to claim 1), wherein the analyzing selects the possible return address (para 0028) in an ascending order (see para 0024-0025 -Note3: reconstructing as post-crash stack - on basis that a stack grows downward - see grows down - para 0005 - and that a most recent call stays at the top, per effect traversing history of call frames - para 0008-0010; Fig. 1 - to gather all possible return addresses - para 0028 - reads on history of call frames or function return scenarios being traversed in ascending order -from the oldest calls to the most recent call- via revisiting collected data of a trace - para 0017 - and identifying return addresses - para 0015 - gathered per an upward order traversal, i.e. leading up to the crash - para 0004; leading up to the current function - para 0008-0010) in which the possible return address is close to a top of the stack area (step 106-108 - Fig. 1).
	As per claim 5, Sale does not explicitly disclose call stack acquisition device according to claim 1, wherein the process further comprises
	updating, when the determining determines that the possible return address is a return address, such that a position right after a position where there is the possible return address that is determined as a return address is a position of the top of the stack area and an address that is determined as a return address is a position of the command currently being executed.
	Based on the known typology of a dynamic stack construction (Sale: para 0005) by which a stack pointer is adjusted to point to a newly added or latest function call, so as to stack the most recent call frame (function call, parameter signature, return value) at the top of a call stack (*) which architecturally grows downward (Sale: para 0008-0010), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement post-crash analysis and Sale’s stack reconstruction effect of matching a return address with a actually returned function call so that the stack memory traversal and return addess consolidating would include updating, when the determining determines that the possible return address is a valid return address, such that a position right after a position where there is the possible return address that is determined as a return address is a position of the top of the stack area - as per (*) from above - and an address that is determined as a return address is a position of the command currently being executed as shown in the multiple call frame piling and stack down pushing in Elliott (Fig. 10-13) or Mts_Sarasamy (Fig. 4); because positioning a return address right after locating its corresponding function - or a thread command being executed - as part of re-building a call frame (function call, at the top, with return address at the bottom of the frame) using standardized positioning of SP at a top of stack construction to reference to one of such call frame among other call frame (as per frame by frame and call signature push down in Elliott) per reachability pairing between a return address and its pertinent function call would help reconstruct one call frame at a time, in the endeavor to recreate call frames in accordance to call stacking effect using seemingly unstructured information from a collection of memory dump per a post-crash analysis in Sale.
	As per claim 6, Sale discloses a call stack acquisition method that is executed by a call stack acquisition device configured to 
	acquire, from a memory of a computer or a memory dump in which a status of the memory is saved, a call stack of a thread that is executing an appheation process running on the computer, 
	the method comprising:
	extracting, from a stack area of the thread whose call stack is to be acquired ina memory space of the application process, possible return addresses in a feasible region in the memory space each representing a command right after a fanction call command; and
	analyzing a control flow representing a flow of control configured by a branch in a function that is called by the function call command right before the command represented by each of the possible return addresses and, when there is a route reaching a command currently being executed in the control flow, determiming that the possible return address is a return address and, when there is not the route, determining that the possible return address is not the return address, wherein 
	the extracting includes receiving, as an input, a virtual memory space in which the thread whose call stack is to be created runs, and specifying the stack area, the virtual memory space including both a live memory of a running computer and the mernory dump enabling reproduction of the virtual memory space, and
	the analyzing receives a command pointer representing the command currently being executed as an input, and specifies the command currently being executed using the command pointer, the command currently being executed being a last command that the thread was executing before a call stack acquisition process.
	( all of which being addressed in claim 1)
	As per claim 7, Sale discloses a non-transttory, computer-readable recording medium having stored a call stack acquisition program for 
	acquiring, from a memory of a computer or a memory dump in which a status of the memory is saved, a call stack of a thread that is execuling an application process ranning on the computer, the program causing a computer to execute;
	extracting, from a siack area of the thread whose call stack is to be acquired in a memory space of the application process, possible return addresses in a feasible region in the memory space, each representing a command right after a function call command; and
	analyzing a control flow representing a flow of control configured by a branch in a function that is called by the function call command right before the command represented by each of the possible return addresses and, 
	when there is a route reaching a command currently being executed in the control flow, determiming that the possible return address is a return address and, when there is not the route, determining that the possible return address is not the return address, wherein
	the extracting includes receiving, as an input, a virtual memory space in which the thread whose cail stack is to be created runs, and specifying the stack area, the virtual memory space including both a live memory of a running computer and the mernory dump enabling reproduction of the virtual memory space, and
	the analyzing receives a command pointer representing the command currently berg executed as an input, and specifies the command currently being executed using the command pointer, the command currently being executed being a lasi command that the thread was executing before a call stack acquisition process.
	( all of which being addressed in claim 1)
Response to Arguments
Applicant's arguments filed 12/07/21 have been fully considered but as the arguments are focused on merits of a newly added limitation per the Applicant’s amendment, they are moot in light of the new grounds of rejection which have been necessitated by the changes associated with the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 03, 2022